Citation Nr: 0622025	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 2, 
2003, for the award of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
June 1945.  He died on December [redacted], 1967.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2003 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2005, the Board remanded this case for development 
and adjudicative action.  The case was returned to the Board 
in September 2005.

For good cause shown, a motion to advance this appeal on the 
Board's docket has been granted under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The claims folder in this case is very incomplete.  As noted 
above, the veteran served during World War II for more than 4 
years.  After the veteran's death, the appellant submitted 
service documents which reflect that he had a mental 
breakdown in December 1944 and became unfit for duty.  He was 
apparently hospitalized until his release from service in 
June 1945 because of disability.  It appears that he was 
discharged while a patient at a VA facility in Tuskegee, 
Alabama.

The service medical records (SMRs) concerning the veteran are 
not in the claims folder.  Likewise, the veteran's original 
claim for compensation and the decision establishing service 
connection for schizophrenia are not in the claims folder.  
Any other claims or correspondence the veteran may have 
submitted to VA during his lifetime are missing.  All VA 
examination reports, all post-service medical records except 
for very brief hospital summary for last few days of 
veteran's life, the records of his terminal hospitalization 
from November 1964 to December 1967, and records of the 
period of hospitalization upon which the veteran was rated 
100 percent disabled and incompetent as of August 5, 1959, 
are missing.  

The claims folder contains a rating decision dated November 
29, 1960, which reflects that the veteran was hospitalized on 
August 5, 1959, and that based upon reports for this period 
of hospitalization, a prior rating of September 1957 was 
amended as follows:

30%	from 11-03-57 to 08-04-59
100%	from 08-05-59
SCHIZOPHRENIC REACTION, CATATONIC TYPE

Incompetent from 08-05-59

The next rating decision is dated August 8, 1963, and 
reflects that based upon a hospital summary dated January 28, 
1963, the report of a VA examination dated July 10, 1963, and 
a Social Service report, the veteran remained 100 percent 
disabled from schizophrenic reaction, residual type, and 
incompetent.  None of the evidence referred to in either 
rating decision is in the claims folder.

All rating decisions prior to the November 1960 rating 
decision are missing from the claims folder, including the 
September 1957 rating and any prior rating decisions which 
may have granted 100 percent ratings or reduced prior 100 
percent ratings.

The 100 percent rating for schizophrenia which had been 
confirmed and continued by the August 1963 rating decision 
was in effect at the time of the veteran's death in December 
1967.  The appellant's claim for DIC was denied by the RO in 
a rating decision dated January 18, 1968.

When the Board reviewed the records assembled for appellate 
review in March 2005, the Board noted that the appellant 
claimed that the January 18, 1968, rating decision denying 
her original claim was clearly and unmistakably erroneous.  
The Board stated that all available evidence of record at the 
time of the January 1968 rating decision which denied the 
appellant's original claim for DIC must be obtained in order 
for the Board to determine whether the January 1968 rating 
decision contained CUE.  The Board pointed out that notations 
on the current claims folder indicate that an inactive folder 
exists.  The Board directed the RO to attempt to obtain any 
records associated with an inactive claims folder.  Inasmuch 
as the RO had not addressed the CUE claim, the Board also 
directed the RO to adjudicate this issue and, if the benefit 
was not granted, issue an appropriate supplemental statement 
of the case.

Upon remand, the claims folder was referred to the Cleveland 
Resource Center which obtained information from the 
Montgomery RO that there was no inactive claims folder at 
that RO.  A supplemental statement of the case issued by the 
Cleveland Resource Center in July 2005 reflects that the RO 
in Montgomery, Alabama, confirmed that "no additional 
evidence has been received."  The provisions of 38 C.F.R. 
§ 3.105(a) were cited and it was reported that a thorough 
review of the claims file "revealed that the rating decision 
of January 18, 1968 was correct, and there was no clear and 
unmistakable error noted according to all applicable VA laws 
and regulations."  

In a statement dated in July 2006, the appellant's 
representative asserted that the RO had not complied with the 
directives of the Board's March 2005 remand and cited to 
Stegall v. West, 11 Vet. App. 268 (1998), in arguing that the 
Board must once again remand the case to RO for compliance 
with the prior remand instructions.  It was asserted that the 
"adjudication" of the CUE claim was woefully incomplete and 
cavalier, and failed to provide any analysis or explanation 
for the finding of no CUE, thus, depriving the appellant of 
the knowledge necessary to understand the basis for the 
determination and to file a reasoned appeal.

The Board agrees with the representative assertions, and 
finds that the RO also failed to make any valid attempt to 
locate the inactive claims folder which would have contained 
just about all the information that was available prior to 
the veteran's death.  Historically, an inactive folder could 
be established if the size of the claims folder existing at 
the time of the veteran's death was at least 1/2 inch or more 
in thickness.  When all pending claims for death benefits had 
been processed and resulted in an award of recurring payments 
(as in this case), the last rating decision which was 
prepared while the veteran was alive was placed in the new 
claims folder and all other material which had been received 
in the RO before the veteran's death was separated into an 
inactive folder and then retired.  The inactive folder would 
not be retained at the RO.  Thus, the inquiry of the 
Cleveland RO to the Montgomery RO for the inactive folder in 
this case served no useful purpose.  The inactive folder 
would in all likelihood have been retired to the Federal 
Archives and Records Center.  See M21-1MR, Part III, Subpart 
ii, Chapter 4, Files and Folder Control, Section F: 
Segregated Folders and Deceased Veterans' Claims Folder; 22.c 
"Establishing Inactive Folders"(III.ii.4.F.22.c.).  See 
also M23-1, Part I, Chapter 15, Retirement And Recall Of 
Records. 

Obtaining the inactive folder in this case is necessary to 
properly adjudicate the appellant's claim, not only as to the 
theory of entitlement based upon CUE, but also as to the 
theory of entitlement under 38 U.S.C.A. § 1318.  In a 
statement dated in March 2004, the appellant's representative 
pointed out that the appellant had filed a claim for DIC 
under 38 U.S.C.A. § 1318 and that VA must consider all 
theories in adjudicating her claim for DIC from date of the 
veteran's death.  In a statement dated in August 2005, the 
representative stated that the veteran had been rated as 100 
percent disabled for compensation purposes for almost 10 
years at the time of his death.  The representative has 
asserted that it is imperative for VA to review the SMRs and 
the records of the last two periods of VA inpatient 
treatment, as the rating of 100 percent and incompetency from 
August 1959 indicates a strong probability that he was 100 
percent disabled for at least 10 years prior to his death.  
Without the medical records and copies of the rating 
decisions for this period of time there is no way to 
effectively argue or establish that the veteran would have 
been rated 100 percent disabled for 10 years or more prior to 
his death but for CUE in the adjudication of a claim or 
claims.

Accordingly, this case is REMANDED for the following:  

1.  The RO should obtain the inactive 
folder for the deceased veteran and 
associated it with the records assembled 
for appellate review.  As noted above, 
the RO should attempt to obtain the 
inactive folder from the Federal Archives 
and Records Center. 

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case which contains the following:  
(a) a summary of the pertinent evidence 
in the case; (b) a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination; and (c) the 
determination as to each issue or theory 
of entitlement and the reasons for each 
such determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


